                    UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

In re:                                                Case No. 19-56749-tjt

CORALREEF PRODUCTIONS, INC.,                          In Proceedings Under
                                                      Chapter 11

          Debtor.                                     Hon. Thomas J. Tucker
_______________________________/

        DECLARATION OF ANTHONY TOMA IN SUPPORT OF
    DEBTOR’S CHAPTER 11 PETITION AND FIRST DAY PLEADINGS

         In support of the above-captioned Debtor’s chapter 11 petition and its first

day pleadings, I, Anthony Toma declare the following in this declaration (the

“Declaration”):

         1.    Except as otherwise stated, I make this Declaration upon personal

knowledge, and if called as a witness I could competently testify to the facts

contained herein.

         2.    Since 2003, I have been the Debtor’s President. In this position, I am

responsible for making all strategic decisions as well as all high-level marketing

and operational decisions for the Debtor.

         3.    The Debtor filed a voluntary petition for relief (the “Chapter 11

Case”) under chapter 11 of title 11 of the United States Bankruptcy Code (the

“Bankruptcy Code”) on November 26, 2019 (the “Petition Date”) in the

Bankruptcy Court.

{00825658.1}                                1
    19-56749-tjt   Doc 9   Filed 11/27/19   Entered 11/27/19 11:36:55   Page 1 of 12
         4.    The Debtor continues to operate its business and manage its assets as

a debtor-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code. 1 I have been informed by counsel that no request has been made for the

appointment of a trustee or examiner, and no official committee has yet been

appointed by Office of the United States Trustee.

         5.    This Declaration describes the Debtor’s business, the circumstances

surrounding the commencement of Debtor’s Chapter 11 Case, and relevant facts

for the purposes of supporting the First Day Motions. Nothing herein is intended

to be or should be construed as an admission with respect to the validity of any

claims, security interests, liens, contractual defaults or any other rights or interests

that may be asserted against the Debtor. The statements made herein regarding

debts, obligations, defaults, and liens represent only assertions made by creditors

of the Debtor or that the Debtor anticipates will be made by creditors and does not

constitute a belief on the part of the Debtor that these assertions are true and/or

accurate.

                                   BACKGROUND

                              THE DEBTOR’S BUSINESS

         6.    The Debtor is a subchapter S corporation formed under the laws of the

State of Michigan in 2003. The Debtor is in the entertainment and advertising


1
   Unless otherwise noted to the contrary, all section references herein are
references to sections of the Bankruptcy Code.
{00825658.1}                                2
    19-56749-tjt   Doc 9   Filed 11/27/19   Entered 11/27/19 11:36:55   Page 2 of 12
industries (the “Industry”), and it is an entertainment and marketing company that

works with models and actors (i.e. talent) (the “Business”).

         7.    In its Business, the Debtor assists its clients, both aspiring talent and

experienced talent, by helping them get started in the Industry and/or furthering

their careers. The Debtor does this by providing its clients with the tools and

support they need, which includes, but is not limited to, photography/video

services, creating online client profiles, maintaining a searchable database of its

clients on its website, as well as other ancillary services such as hair, makeup and

fashion advice. The Debtor also works with production companies and other

professionals in the Industry to identify appropriate opportunities for its clients.

                            The Debtor’s Ownership Structure

         8.    I own 100% of the Debtor’s issued and outstanding stock.

         9.    I am employed by the Debtor. Prior to the Petition Date, I received a

salary of $219,000/year from the Debtor, plus health care benefits, automobile

allowance of $346.74/month, payment of my life insurance premium of

$1,942.40/month, and travel expense reimbursement for business related travel.

                                       Cash Collateral

         10.   None of the Debtor’s creditors holds an interest in the Debtor’s cash

collateral.




{00825658.1}                                3
    19-56749-tjt   Doc 9   Filed 11/27/19   Entered 11/27/19 11:36:55   Page 3 of 12
                    EVENTS LEADING UP TO THE BANKRUPTCY FILING

         11.   From 2015 through the Petition Date, the Debtor did business as

Nine9, the UnAgency. Before then, the Debtor did business as One Source Talent

of Troy, Michigan (“One Source”). However, in 2014 the Debtor, was sued in

California (the “Lawsuit”) under the Krekorian Talent Scam Prevention Act (the

“Krekorian Act”).

         12.       The Krekorian Act, enacted in 2010, made it illegal for “talent

listing services” to charge clients for auditions, and required them to clearly state

in their contracts that they are not talent agencies. The Lawsuit claimed that the

Debtor while doing business as One Source used a contract that was not compliant

with the Krekorian Act.

         13.       The Lawsuit was settled in 2016 (the “Settlement”), and it required

the Debtor to, among other things, pay over $600,000 to create a fund be shared by

its former clients, pay certain legal fees, provide over $900,000 of free services to

former clients and refund approximately $60,000 to certain former clients. The

Settlement created a liquidity crisis for the Debtor. As a result, the Debtor was

unable to pay all of its payroll related taxes for parts of 2016, 2017 and 2019.

         14.       In addition, prior to the Settlement the Debtor had 13 offices. The

liquidity crisis caused by the Settlement forced the Debtor to reduce its monthly

operating expenses. The Debtor’s most significant cost cutting measure was the

closing of 9 of its offices (located in Cleveland, Dallas, Houston, Los Angeles,
{00825658.1}                                  4
    19-56749-tjt     Doc 9   Filed 11/27/19   Entered 11/27/19 11:36:55   Page 4 of 12
Miami (Ft. Lauderdale), San Francisco, New Jersey, Washington DC, and New

York City).          This created significant lease cancellation debt.

         15.         After closing these 9 offices the Debtor only had 4 remaining offices

(located in Detroit, Chicago, Atlanta and second office in New York City).

         16.         The strains upon cash flow arising from the Lawsuit, limited

Debtor’s ability to pay substantial amounts of payroll withholding taxes to the IRS

and other payroll related taxes to various state taxing authorities. As a result:

               a.     On March 16, 2018, the IRS filed a Notice of Federal Tax Lien for
                    $813,999.77 with the State of Michigan Uniform Commercial Code
                    Unit. Then, on December 19, 2018, the Debtor and the IRS entered
                    into an installment agreement (the “IA”). The IA claimed that the
                    Debtor owed $720,693.29 to the IRS. Under the IA, the Debtor
                    agreed to pay the IRS $12,500.00/month beginning on January 20,
                    2019, and to increase the payment to $15,000.00/month on January
                    20, 2020. Prior to the Petition Date, the Debtor made 7 installment
                    payments to the IRS (6 for $12,500 for March through August of
                    2019, and 1 for $12,607 for September of 2019).

               b.     On or around October 26, 2018, the Debtor and the State of Georgia
                    entered into an installment agreement (the “Georgia Agreement”).
                    The Georgia Agreement claimed that the Debtor owed the State of
                    Georgia $23,173.59 for unpaid withholding taxes. Under the Georgia
                    Agreement, the Debtor agreed to make several lump sum payments as
                    well as payments of $1,000.00/month until the balance was paid in
                    full. The Debtor has made most of these payments, and, as of Petition
                    Date, the Debtor believes that its outstanding balance due to the State
                    of Georgia is $2,685.61.

               c.     On October 21, 2019, the State of Michigan sent a Notice to
                    Withhold to Comerica Bank (the “Garnishment”). The Garnishment
                    claimed the Debtor owed the State of Michigan $151,787.05 (which
                    includes penalty and interest) for unpaid unemployment taxes. As a
                    result of the Garnishment, on October 29, 2019, Comerica notified the
                    Debtor that it levied its bank accounts for $27,321.28.
{00825658.1}                                    5
    19-56749-tjt       Doc 9   Filed 11/27/19   Entered 11/27/19 11:36:55   Page 5 of 12
               d.     On November 6, 2019, the Debtor and the Illinois Department of
                    Employment Security entered into a deferred payment agreement (the
                    “Illinois Agreement”). The Illinois Agreement claimed that the
                    Debtor owed the State of Illinois $8,966.46 for unemployment taxes.
                    Under the Illinois Agreement, the Debtor agreed to pay $2,241.62 on
                    November 27, 2019 and then to make monthly payments of
                    $615.95/month on the 17th of each subsequent month until the balance
                    is fully paid.

               e.    On November 25, 2019 the Debtor’s Comerica Bank account was
                    garnished for $22,854.19. As of the Petition Date, the Debtor does
                    not know who garnished its account.

         17.         As a result of the strain on cash flow resulting from the unpaid taxes

owed to the IRS, and to various other states, the Debtor has determined that it is in

its best interest to commence this Chapter 11 case in order to reorganize its

business and give it time to repay the various taxing authorities.

                                    THE FIRST DAY MOTIONS

         18.        To minimize the adverse effects of the bankruptcy filing on its

Business, the Debtor has requested various types of “first day” relief (collectively,

the “First Day Motions”) that is intended to allow the Debtor to maintain its

ongoing business operations and fulfill its duties as a debtor-in-possession.

         19.        I make this Declaration to assist the Court and other parties-in-interest

in understanding the circumstances that compelled the Debtor to file the following

First Day Motions:

                    a.     First Day Motion for Order Authorizing Payment of Pre-
                           Petition Wages, Salaries and Employee Benefits the “Wages
                           Motion”); and
{00825658.1}                                      6
    19-56749-tjt         Doc 9   Filed 11/27/19   Entered 11/27/19 11:36:55   Page 6 of 12
                b.     First Day Motion for Entry of an Order to Continue Using Pre-
                       Petition Bank Account and Form (“Bank Account Motion”).

          20.   I believe the relief sought in each of the First Day Motions is: (i)

 necessary for the Debtor to make a successful transition to and operate in chapter

 11 with minimal interruption or disruption to its business, and (ii) constitutes a key

 factor in maximizing and preserving the value of the Debtor’s estate.

I.        THE WAGES MOTION

          21.   The Debtor employs approximately 58 employees overall (the

 “Employees”). Of these Employees, 7 are paid salary, 25 are paid hourly, 4 are

 paid the greater of their salary or earned commissions, and 22 are paid the greater

 of their hourly earnings or earned commissions.

          22.   The majority of the value of Debtor’s business arises from its ongoing

 operations. The Employees are instrumental in allowing the Debtor to continue

 operating as a going concern.

          23.   The Debtor pays its employees one week in arrears every other week.

 The Debtor’s pay period begins on Saturday and ends 14 days later on Friday. To

 illustrate, paychecks issued on Friday, November 29, 2019 cover the 14-day period

 that begins on Saturday, November 9, and ends on Friday, November 22, 2019.

          24.   The Debtor pays its Employees their wages by issuing checks directly

 to them. The Debtor also pays all employee related local, state and federal taxes

 by issuing checks directly to each respective taxing authority.
 {00825658.1}                                 7
     19-56749-tjt    Doc 9   Filed 11/27/19   Entered 11/27/19 11:36:55   Page 7 of 12
         25.    The Debtor pays its Employees their wages by issuing checks directly

to them. The Debtor also pays all employee related local, state and federal taxes

by issuing checks directly to each respective taxing authority.

         26.    The Debtor provides medical, dental and vision benefits (collectively,

the “Medical Benefits”) to its Employees. The Medical Benefits are provided

through Blue Cross Blue Shield of Michigan. The aggregate cost of the Medical

Benefits is approximately $9,950.00 per month. The Employees, through payroll

deductions, pay approximately $927.86 per month towards their Medical Benefits,

and the Debtor pays the balance.              The Debtor anticipates that the cost of the

Medical Benefits will increase by approximately 10% in January of 2020.

         27.    The Debtor: (a) does not provide any life or accident insurance to its

Employees, (b) has not established a 401(k) plan for its Employees, and (c) does

not provide any other type of retirement benefits to them.

         28.    Finally, as of the Petition Date, the Debtor was obligated to remit

deductions taken from its Employee’s paychecks for: (a) income tax withholdings,

and (b) garnishments, child support, or other employee wage deduction orders

(collectively, the “Prepetition Deductions”), and to pay them over to various third

parties.

II.      THE BANK ACCOUNT MOTION

         29.    Prior to the Petition Date, the Debtor maintained 3 general purpose

bank accounts: (i) Comerica Bank account number ending in 6935 (the “First
{00825658.1}                                    8
      19-56749-tjt   Doc 9   Filed 11/27/19     Entered 11/27/19 11:36:55   Page 8 of 12
Comerica Account”), (ii) Comerica Bank account ending in 5656 (the “Second

Comerica Account”), and (iii) Bank of America account number ending in 2562

(the “BoA Account”).

         30.   The Debtor used the First Comerica Account for:

                   a. paying payroll, payroll taxes, rent and other operating expenses
                      for its offices located in Detroit, Chicago, Atlanta and New
                      York;

                   b. depositing the Fees paid by credit card for its Detroit, Chicago,
                      and Atlanta offices; and

                   c. depositing Fees paid in cash for its Detroit office.

         31.   The Debtor used the Second Comerica Account for:

                   a. depositing Fees paid by credit card for its New York Office;
                      and

                   b. transferring these funds to the Debtor’s First Comerica
                      Account.


         32.   The Debtor used the BoA Account for:

                      a. Depositing Fees paid by cash in its NY, Atlanta and Chicago
                         offices;

                      b. Paying expenses such as travel and office supplies for its
                         NY, Atlanta and Chicago offices, and

                      c. Transferring funds to the Debtor’s First Comerica Account.


         33.   The Debtor believes that the potential delay in receiving payments

from its numerous, individual customers resulting from the closing its First
{00825658.1}                                 9
    19-56749-tjt   Doc 9    Filed 11/27/19   Entered 11/27/19 11:36:55   Page 9 of 12
19-56749-tjt   Doc 9   Filed 11/27/19   Entered 11/27/19 11:36:55   Page 10 of 12
Comerica Account and opening a new DIP account will seriously disrupt its

operations by, among other things, delaying its ability to seamlessly continue

collecting its recurring monthly payments from its numerous individual customers.

         34.      The Debtor also believes that closing its Second Comerica Account

and BoA Account will also disrupt its operations.

         35.   The Debtor further believes that after the Petition Date it would be

better for it operationally, to process and pay its payroll and payroll taxes through a

commercial payroll service such as Paychex or ADP as soon as it can practicably

commence using such a service.

          36. The Debtor also uses a variety of business forms.            In order to

minimize expenses to the estate, and to minimize disruption of its business, the

Debtor also requests that it be authorized to continue to use all correspondence,

business forms (including, but not limited to, letterhead, stationary, purchase

orders, employment applications, invoices, etc.) and checks in the form that they

exist immediately prior to the Petition Date (collectively, the "Business Forms"),

without reference to the Debtor's status as a debtor-in-possession. Use of new

business forms would increase the Debtor's costs and add to the administrative

burdens of transitioning to operations under chapter 11.


III. DEBTOR’S NEED FOR SHORTENED NOTICE AND
     IMMEDIATE HEARING ON FIRST DAY MOTIONS



{00825658.1}                                10
   19-56749-tjt    Doc 9   Filed 11/27/19   Entered 11/27/19 11:36:55   Page 11 of 12
19-56749-tjt   Doc 9   Filed 11/27/19   Entered 11/27/19 11:36:55   Page 12 of 12
